Citation Nr: 1824284	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

2. Entitlement to a compensable evaluation prior to January 8, 2014, and an evaluation in excess of 10 percent thereafter, for service-connected duodenal ulcer.

3. Entitlement to service connection for headaches.   


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran has had diastolic pressure predominantly 120 or more.

2. The probative evidence of record indicates the Veteran's duodenal ulcer, at worst, has been productive of mild recurrent symptoms.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating of 40 percent, but no higher, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2017).

2. The criteria for an evaluation in excess of 10 percent for a duodenal ulcer for the period on appeal have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim and an increased rating claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations sufficient to adjudicate the claims of entitlement to increased evaluations for a duodenal ulcer and hypertension. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. 

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

A. Hypertension

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his hypertension. After a thorough review of the evidence, the Board finds that the Veteran is entitled to a 40 percent rating for the entire appeal period.

The Veteran's hypertension is initially rated at 10 percent under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension). Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control. A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

In a February 2012 VA examination, the Veteran's blood pressure was noted as: 170/100, 172/98, and 168/100. The examiner noted that the Veteran required continuous medication for control of his hypertension.

In a December 2013 VA primary care note, the Veteran's blood pressure was recorded as 160/110.  In June 2013, his blood pressure was 170/120. 

In a January 2014 VA examination, the examiner noted that there was a history of diastolic readings over 100. It was further indicated that the Veteran's treatment plan includes taking continuous medication to control his hypertension. The Veteran's medications were listed. Blood pressure readings included three separate readings, which were: 179/123, 179/118, and 170/129.

Subsequent blood pressure readings as reflected in VA treatment records have shown some improvement as of late. However, the Veteran's blood pressure readings throughout the appeal period demonstrate diastolic pressure readings predominantly 120 or more, which warrants a 40 percent evaluation. The evidence of record indicates that his overall picture warrants a 40 percent rating for the entire appeal period. Thus, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a 40 percent rating for his hypertension.

B. Duodenal Ulcer

The Veteran's duodenal ulcer is rated under 38 C.F.R. § 4.114, DC 7305, and has been assigned a noncompensable rating from March 4, 2011, and a 10 percent rating from January 8, 2014.

Under DC 7305, a duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly. A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations. A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran contends that his service-connected duodenal ulcer warrants an increased rating in excess of 10 percent for the period on appeal. See February 2017 Brief in support of Veteran's claim.

Although VA treatment records are of record, the record does not include VA treatment records indicative of ongoing treatment for the Veteran's service-connected duodenal ulcer.

However, VA examinations are of record. The February 2012 VA examination noted that the Veteran has a diagnosis of a duodenal ulcer, which was first diagnosed in 1978. The examiner noted that the Veteran's treatment plan has included taking continuous medication for the diagnosed condition, including Omeprazole. The examination report includes symptoms of abdominal pain occurring periodically and relieved by standard ulcer therapy. No incapacitating episodes were noted, nor were any other signs or symptoms. Last, the examiner concluded that there is no functional impairment resulting from the above condition, and that while the Veteran had episodes of hematemesis at the onset of the condition, these have resolved.

On additional VA examination dated January 2014, the examiner once again noted the Veteran's diagnosis of duodenal ulcer. The examiner indicated that the Veteran's treatment plan included taking continuous medication for control of the diagnosed condition, including Omeprazole. Signs and symptoms noted included recurring episodes of symptoms that are not severe occurring four or more times per year, with symptoms lasting less than one day; periodic abdominal pain; and transient melena with one episode per year lasting less than one day. No incapacitating episodes were noted. Finally, the examiner stated that the Veteran's condition does not impact his ability to work.

Based on the foregoing evidence, the Board finds that the Veteran's duodenal ulcer warrants a rating of 10 percent for the period prior to January 8, 2014, and that he has been properly assigned a 10 percent rating thereafter under 38 C.F.R. § 4.114, DC 7305.

As noted during the 2012 VA examination, the Veteran's duodenal ulcer was manifested by periodic abdominal pain relieved by standard ulcer therapy. The Board notes that the examiner reviewed the Veteran's claims file, and further, that the Veteran's treatment with Omeprazole was taken into consideration. Thus, the Board finds that the disability picture is consistent with a 10 percent rating under DC 7305 for the period prior to January 8, 2014, which accounts for mild, recurring symptoms once or twice per year.

As noted during the January 2014 VA examination, the Veteran's duodenal ulcer was manifested by recurring symptom episodes occurring four or more times a day, lasting less than one day, periodic abdominal pain, and transient melena. Thus, the Board finds that the disability picture for the Veteran's ulcer is consistent with a 10 percent rating for the period on and after January 8, 2014, under DC 7305, which accounts for mild duodenal ulcers.

The Board finds that an increased rating of 20 percent under DC 7305 is not warranted at any point during the appeal period. This is so because the medical evidence of record does not demonstrate that for the period on appeal the Veteran's duodenal ulcer was manifested by a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations. Although the Veteran reports symptoms of abdominal pain, upon review of the claims file and a physical examination, the Board finds that there is simply no evidence of severe symptoms or continuous moderate symptoms. 

The Board recognizes the Veteran's argument that the 2014 VA examination is inadequate pursuant to Jones v. Shinseki, 26 Vet. App. 56, 62 (2012)( holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria). However, the Board notes that both examinations of record acknowledged the Veteran's standard ulcer therapy and continuous use of medication which included Omeprazole in the evaluation of the Veteran. Further, the Board notes that under the diagnostic criteria for a severe duodenal ulcer, ulcer therapy is contemplated. See DC 7305.

The Board finds that the January 2014 examination report was based upon thorough review of the record, examination of the Veteran, and analysis of the Veteran's entire history. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). In this case, the examiner has considered the Veteran's reported symptomatology and treatment in context. The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, and has not done so. See 38 U.S.C.A. § 5107 (a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

The Board notes that the Veteran is entirely competent to report his symptoms, but weighs the Veteran's statements against the medical examinations of record. The Board has considered the Veteran's lay statements along with the medical evidence of record, and specifically finds the January 2014 VA examiner's opinion to be overwhelmingly probative.

The Board has considered further whether the Veteran is entitled to a higher rating under any other diagnostic code for his gastrointestinal disability. 38 C.F.R. § 4.114. However, the Veteran's service-connected duodenal ulcer is specifically contemplated by the Schedule. In Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy." See also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").

Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology has remained relatively stable during the appeal period and has remained at levels warranting a 10 percent rating. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. Hart, 21 Vet. App. at 509-10.

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer is not warranted. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

ORDER

Entitlement to an evaluation of 40 percent for service-connected hypertension is granted.

Entitlement to an evaluation of 10 percent for the Veteran's service-connected duodenal ulcer for the period prior to January 8, 2014, is granted.

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected duodenal ulcer for the period from January 8, 2014, is denied.


REMAND

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

The Veteran was afforded a VA examination to assess the current nature and severity of his claimed headache disability in March 2016. The Board finds the VA examination to be inadequate. 

The examiner first indicates that the claims file was reviewed. Pertinently, the examiner states that the Veteran has not had nor does he currently have a diagnosis for a headache condition. Yet, the examiner notes symptoms of constant head pain on both sides of the head, and non-headache symptoms of sensitivity to light lasting two hours. Furthermore, the examiner notes that the Veteran has characteristic prostrating attacks of headache pain. Finally, the examiner opines not only that the Veteran's headache condition impacts his ability to work, but also that the Veteran's "tension headaches" are not linked to his in-service head injury due to the 30 year interval between the two. 

The Board notes that this opinion is internally contradictory, as it on the one hand states that the Veteran does not have a headache diagnosis, and on the other describes headache symptoms and provides an etiological opinion regarding "tension headaches." Even if the Board were to assume the contradiction is a typographical error,  the rationale is inadequate as mere passage of time between a current disability and an in-service event is insufficient to support a negative etiological opinion. Finally, the Board finds that this opinion is insufficient as it fails to address service connection as secondary to the Veteran's service-connected hypertension. 

Indeed, the Board acknowledges the Veteran's representative's argument in the February 2017 brief, that the medications prescribed for the Veteran's hypertension have side effects which include headaches. The Board also acknowledges the supporting documentation submitted by the Veteran for this argument. 

This examination requires clarification and further development. The Board is unable to adjudicate the Veteran's claim without a more clear picture of the Veteran's claimed headache disability. Therefore, the Veteran must be afforded a new VA examination with a clear opinion supported by an adequate rationale, both on a direct and on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records. All attempts to obtain these records should be documented. 

2. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of the claimed headache disability. The claims folder should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report.

The examiner must examine the Veteran and assign a diagnosis for each headache condition he experiences. Even if a headache condition has resolved, if it was diagnosed within the appeal period, the examiner must address its nature and etiology. For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that headache condition was caused or aggravated by the Veteran's active service. 

The examiner must also opine as to whether it is at least as likely as not that any diagnosed headache disorder has been caused by the Veteran's service-connected disabilities, to include hypertension.

The examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache disorder has been aggravated by the Veteran's service-connected disabilities, to include hypertension.

The examiner is advised to specifically consider the Veteran's prescriptions to treat his hypertension, and the evidence of record addressing side effects of such medications. The examiner is further advised that mere passage of time between service and a current disability is insufficient to show the lack of a nexus between the two.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


